DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2 March 2022 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 March 2022.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The substitute specification filed 15 January 2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 11, and 12 of copending Application No. 16/308,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The laminates claimed in the reference application are encompassed by the terms of the claims of the instant application. The claims of the instant application refer to the terms “low density” and “lightweight” which the claims of the reference application do not, but these terms are relative and can be satisfied by the reference application since they can be subjectively satisfied by whatever density and/or weighted-ness there are in the reference application. Regarding the claimed elements and their amounts and the claimed microstructures and their amounts, these overlap in the two sets of claims and so the claims of the instant application are rendered obvious at those regions of overlap. See MPEP 2144.05. Regarding Claim 12, the laminates are integral, joined structures from which it follows that it would be expected that the claimed relationships are present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 11, and 12 of copending Application No. 16/308,668 (reference application) in view of McEwan EP 1846584 (WO 2006/082104). Although the claims at issue are not identical, they are not patentably distinct from each other. The Reference Application is relied upon as set forth above. The reference application fails to claim relationship of Claim 5. However, McEwan which relates to comparable steel sheet for comparable purposes teaches that effective sheet thickness may be in range of 0.7 to 10 mm (page 5). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to claim sheets having this thickness range including in Claim 6 of the reference application. In doing so, sheets having the relationship of Claim 5, namely 20 microns and total thickness of cladding at 30 % or less would necessarily be obtained. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether “low density” refers to the density of the three-layered article as specified in Claim 1 without any possible further plating layers or whether it refers to the entirety of article with or without further plating layers. This rejection further applies to Claim 6, which recites a numerical value for the “density”. What is the structure that is to have this specified density?
Regarding Claim 5, it is unclear what is meant by the phrase “a thickness of one cladding material among the cladding materials is 20 μm or more.” Does this refer to each of the cladding materials or to only at least one of the cladding materials having the specified thickness?
Regarding Claim 6, it is unclear whether the surface hardness being claimed is necessarily to be measured as set forth in the Specification at paragraph 91. If not, it is unclear what conditions are being claimed for this measurement. It is unclear what is “fatigue strength”. Is it necessarily as measured at paragraph 92 of the Specification, i.e., a specific type of bending fatigue? Is it not limited by this type of fatigue? If not, in view of their being innumerable such types of fatigue that can be recognized or further created, how is the claim to be understood as delimited in a manner that one of ordinary skill in the art would understand?
Regarding Claims 8 and 9, it is unclear what is the antecedent basis of “a microstructure of the martensitic carbon steel has . . .”. It is unclear whether this specifies a requirement for the steel of each cladding material or for only at least one of the cladding materials.
Regarding Claim 10, it is unclear what is the antecedent basis of “the cladding material”. It is unclear whether this claim specifies a requirement for a plated layer on each cladding material or only on at least one of the cladding materials.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN105543649).
With respect to Claims 1-4, Zhao teaches a clad steel plate comprising a softer base material and harder cladding materials provided on both side surfaces of the base material, wherein the base material is an austenitic high-manganese steel, the cladding materials comprise martensitic steel, and the base and cladding materials have compositions, by weight%, that overlap those claimed (para. 8-50).
Compositional elements with ranges including zero (e.g., N, P, and S) are interpreted as optional elements.  Thus, Zhao teaches clad steel plate with austenitic base steel composition and martensitic cladding material compositions overlapping the instantly claimed ranges or in the case of the carbon content of the cladding material, deemed sufficiently close to establish a prima facie case of obviousness.  MPEP 2144.05. (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.’”).  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claim 4, Zhao teaches the cladding material comprises, by weight%, Ni: 0.3-1.2, Cr: 0.3-1.0, Mo: 0.2-0.8, and Ti: 0.01-0.05, (para. 15-17, 19, 28-30, 32) overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 5, Zhao teaches that the clad steel plate comprises a thickness ratio of the cladding material to base material to cladding material of 1: (1.25-2): 1. (para. 53).  Zhao also teaches that sheet thickness may be ca. 5 mm (paragraph 5; Table 1). Zhao, therefore, teaches a base material comprising approximately 38.5% to 50% of a thickness of the clad steel plate. It is noted that the thickness of the cladding material meets the 20 micron requirement when sheet is ca. 5 mm. It would have been obvious to one of ordinary skill in the art at the time of filing to further vary the relative amounts of cladding ratio to have lesser amounts of cladding material since Zhao does not mention this as a critical range and mentions that it is achieved by balancing features of respective layers, which balance could be varied to achieve more base layer qualities.
With respect to Claim 7, Zhao teaches that the base material microstructure comprises a single austenite phase structure, and teaches processing steps to obtain completely single austenite phase, and is therefore deemed to teach a base material microstructure meeting the instant claim. (para. 49, 55, 64, 66, 70, 116).  Furthermore, as Zhao is drawn to a base material comprising a single austenite phase, it would have been obvious to one of ordinary skill in the art to form a base material consisting of a single austenite phase to maximize the desired properties of the base material microstructure. 
With respect to Claim 8, Zhao teaches the cladding material has a microstructure comprising martensite and lower than 1% of residual austenite, thus teaching a martensite range of 99% or more, falling within the claimed range. (para. 34-35, 116).
Regarding Claim 12, the laminates are integral, joined structures from which it follows that it would be expected that the claimed relationships are present or substantially present.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN105543649), as applied to Claim 1 above, in view of Van De Langkruis et al. (US 2013/0189539).
With respect to Claims 10 and 11, Zhao teaches a clad steel plate comprising a base material and cladding material provided on both side surfaces of the base material (see rejection of Claim 1 above); however, the reference is silent as to a clad steel plate further comprising a plated layer.
Van De Langkruis teaches a clad steel plate comprising a base material and cladding material provided on both side surfaces of the base material, wherein a galvanizing coating, which may be formed by electro-galvanizing (i.e. plated layer), is provided on the cladding material surfaces in order to improve corrosion resistance of the clad steel plate. (para. 4-12; claim 17).  In particular, the reference teaches a plated layer comprising Zn, Al, Zn-Al alloy, Zn-Al-Mg alloy, Zn-Ni alloy, Al-Si alloy, or Al-Si-Mg alloy. (para. 11-12).
It would have been obvious to one of ordinary skill in the art to modify the clad steel plate of Zhao to comprise a plated layer comprising a Zn, Al, Zn-Al alloy, Zn-Al-Mg alloy, Zn-Ni alloy, Al-Si alloy, or Al-Si-Mg alloy, as taught by Van De Langkruis, in order to obtain a clad steel plate with improved corrosion resistance.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN105543649), as applied to Claim 1 above, in view of Song KR 101758567.
Zhao may fail to suggest the relationship of Claim 5. Zhao teaches that the clad steel plate comprises a thickness ratio of the cladding material to base material to cladding material of 1: (1.25-2): 1. (para. 53).  Zhao also teaches that sheet thickness may be ca. 5 mm (paragraph 5; Table 1). Zhao, therefore, teaches a base material comprising approximately 38.5% to 50% of a thickness of the clad steel plate, which is not in the claimed range. It is noted that the thickness of the cladding material meets the 20 micron requirement when sheet is ca. 5 mm
However, Song which relates to comparable steel sheet for comparable collision purposes teaches that effective ratio overlaps that of Zhao and expanded (page 20); namely, Song teaches that base may be from 90 to 30 % of laminate thickness. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare sheets within this broader range, which would include ca. 70 % of thickness being that of base and overall thicknesses being ca. 5 mm. Thus, in doing so, sheets having the relationship of Claim 5, namely 20 microns and total thickness of cladding at 30 % or less would necessarily be obtained. 
Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song KR 101758567 (as translated by Song USPA 20190153559 as acknowledged by application in IDS filed on 15 January 2021).
The laminates in Song have overlapping compositions and microstructures (Tables 1 and 2). The claims of the instant application refer to the terms “low density” and “lightweight” which Song may not expressly refer to, but these terms are relative and can be satisfied by Song since they can be subjectively satisfied by whatever density and/or weighted-ness there are in the reference application. Regarding the claimed elements and their amounts and the claimed microstructures and their amounts, these overlap and so the claims of the instant application are rendered obvious at those regions of overlap. See MPEP 2144.05. Regarding Claim 5, these relationships are suggested by Song (paragraphs 115-117). Regarding Claims 8 and 9, these features are taught and suggested (Claim 9). Regarding Claims 10 and 11, Song teaches plating in this manner is effective (paragraph 119), rendering these claims obvious. Regarding Claim 12, the laminates are integral, joined structures from which it follows that it would be expected that the claimed relationships are present. Song further characterizes metallurgical bonding being present (paragraph 110), further bolstering this expectation.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the reviewed prior art does not teach or suggest the subject matter of this claim. Particularly, the reviewed prior art does not teach or suggest laminates as claimed having the combination of properties required by this claim. For example, Song KR 101758567 (as translated by Song USPA 20190153559) teaches comparable laminates in terms of composition and microstructure, but fails to expressly teach or suggest this combination of claimed features or provide a basis for establishing the inherency of these features. See Song (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
16 June 2022